Name: Council Regulation (EEC) No 1471/86 of 13 May 1986 amending Regulations (EEC) No 1488/85 and (EEC) No 465/86 fixing the amounts of aid granted for seeds
 Type: Regulation
 Subject Matter: agricultural policy;  means of agricultural production
 Date Published: nan

 No L 133/30 Official Journal of the European Communities 21.5.86 COUNCIL REGULATION (EEC) No 1471/86 of 13 May 1986 amending Regulations (EEC) No 1488/85 and (EEC) No 465/86 fixing the amounts of aid granted for seeds Whereas Regulation (EEC) No 1355 /86 amends the Annex to Regulation (EEC) No 2358 /71 by adding the species 'Hedysarum coronarium L. , Onobrichis viciifolia Scop, and Vicia villosa Roth.'; whereas the amounts of aid granted for these species should therefore be fixed on the basis of the criteria laid down in Article 3 (2) of Regulation (EEC) No 2358 /71 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Por ­ tugal , and in particular Articles 89 ( 1 ) and 234 (2) thereof, Having regard to Council Regulation (EEC) No 2358 /71 of 26 October 1971 on the common organ ­ ization of the market in seeds ('), as last amended by Regulation (EEC) No 1355/ 86 (J), and in particular Article 3 (3 ) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Par ­ liament (4), Whereas Regulation (EEC) No 1488 / 85 ( 5) fixes the amounts of aid granted for the seeds referred to in the Annex to Regulation (EEC) No 2358 /71 ; Whereas Regulation (EEC) No 465/ 86 (6) fixes , for the 1985/ 86 , 1986/87 and 1987/ 88 marketing years , the amounts of aid granted for seeds produced in Spain and Portugal , pursuant to Articles 106 and 300 of the Act of Accession : HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1488 / 85 is hereby replaced by Annex I to this Regulation . Article 2 Annexes I and II to Regulation (EEC) No 465/86 are hereby replaced by Annexes II and III to this Regulation . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1986 . For the Council The President W. F. van EEKELEN (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 118 , 7 . 5 . 1986 , p. 1 . O OJ No C 85 , 14 . 4 . 1986 , p. 64 . (4) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). ( 5 ) OJ No L 151 , 10 . 6 . 1985 , p. 11 . C) OJ No L 53 , 1 . 3 . 1986, p. 20 . 21 . 5 . 86 Official Journal of the European Communities No L 133 /31 ANNEX I 1986/87 and 1987/88 marketing years (ECU/100 kg) CCT heading No Description Amount of aid 1986/87 1987/88 1 . CERES ll 10.01 A Triticum spelta L. 11 11 10.06 A Oryza sativa L. 14,6 14,6 2 . OLEAGINEAE ll ex 12.01 A Linum usitatissimum L. (textile flax) 21,6 21,6 Linum usitatissimum L. (linseed) 17,1 17,1 Cannabis sativa L. (monoica) 15,6 15,6 3 . GRAMINEAE ll ex 12.03 C Agrostis canina L. 60,8 60,8 Agrostis gigantea Roth . 60,8 60,8 Agrostis stolonifera L. 60,8 60,8 Agrostis tenuis Sibth . 60,8 60,8 Arrhenatherum elatius (L.) Beauv. ex. J. et C. Presl . 51,3 51,3 Dactylis glomerata L. 41,6 41,6 Festuca arundinacea Schreb . 45 45 Festuca ovina L. 32,7 32,7 Festuca pratensis Huds . 32,7 32,7 Festuca rubra L. 28,2 28,2 Lolium multiflorum Lam. 16,1 16,1 Lolium perenne L. I  of high persistence, late or medium-late 26,7 26,7  new varieties and others 20,8 20,8  of low persistence, medium-late, medium-early or early 14,6 14,6 Lolium x hybridum Hausskn . 16,1 16,1 Phleum Bertolonii (DC) 40,9 40,9 Phleum pratense L. 66,9 66,9 Poa memoralis L. 29,7 29,7 Poa pratensis L. 29,7 29,7 Poa trivialis L. 29,7 29,7 4 . LEGUMINOSAE ex 07.05 A I Pisum sativum L. (partim) (field peas) 0 0 ex 07.05 A III Vicia faba L. (partim) (field beans) 0 0 ex 12.03 C Hedysarum coronarium L. 27,9 27,9 Medicago lupulina L. 24,3 24,3 Medicago sativa L. (ecotypes) 16,2 16,2 Medicago sativa L. (varieties) 26,7 26,7 Onobrichis viciifolia Scop . 15,3 15,3 Trifolium alexandrinum L. 35 35 Trifolium hybridum L. 35,1 35,1 Trifolium incarnatum L. 35 35 Trifolium pratense L. 38,6 38,6 Trifolium repens L. 54,1 54,1 Trifolium repens L. var. giganteum 54,1 54,1 Trifolium resupinatum L. 35 35 Vicia sativa L. 23,8 23,8 Vicia villosa Roth . 17,4 17,4 No L 133/32 Official Journal of the European Communities 21 . 5 . 86 ANNEX II 1986/87 and 1987/88 marketing years (ECU/100 kg) CCT heading No Description Amount of aid 1986/87 1987/88 1 . CERES I 10.01 A Triticum spelta L. 1,6 3,2 10.06 A Oryza sativa L. 14,6 14,6 2 . OLEAGINEAE ex 12.01 A Linum usitatissimum L. (textile flax) 3,1 6,2 Linum usitatissimum L. (linseed) 2,5 4,9 Cannabis sativa L. (monoica) 2,2 4,4 3 . GRAMINEAE ex 12.03 C Agrostis canina L. 8,7 17,4 Agrostis gigantea Roth. 8,7 17,4 Agrostis stolonifera L. 8,7 17,4 Agrostis tenuis Sibth . 8,7 17,4 Arrhenatherum elatius (L.) Beauv. ex. J. et C. Presl . 51,3 51,3 Dactylis glomerata L. 41,6 41,6 Festuca arundinacea Schreb . 6,4 12,8 Festuca ovina L. 4,7 9,4 Festuca pratensis Huds . 32,7 32,7 Festuca rubra L. 4 8 Lolium multiflorum Lam. 16,1 16,1 Lolium perenne L. I  of high persistence, late or medium-late 26,7 26,7  new varieties and others 20,8 20,8  of low persistence, medium-late, medium-early or early 14,6 14,6 Lolium x hybridum Hausskn. ' 16,1 16,1 Phleum Bertolonii (DC) 5,8 11,7 Phleum pratense L. 66,9 66,9 Poa memoralis L. 4,2 8,5 Poa pratensis L. 29,7 29,7 Poa trivialis L. 4,2 8,5 4 . LEGUMINOSAE l ex 07.05 A I Pisum sativum L. (partim) (field peas) 0 0 ex 07.05 A III Vicia faba L. (partim) (field beans) 0 0 ex 12.03 C Hedysarum coronarium L. 27,9 27,9 Medicago lupUlina L. 3,5 7 Medicago sativa L. (ecotypes) 16,2 16,2 Medicago sativa L. (varieties) 26,7 26,7 Onobrichis viciifolia Scop . 15,3 15,3 Trifolium alexandrinum L. 35 35 Trifolium hybridum L. 5 10 Trifolium incarnatum L. 5 10 Trifolium pratense L. 38,6 38,6 Trifolium repens L. 54,1 54,1 Trifolium repens L. var . giganteum 54,1 54,1 Trifolium resupinatum L. 5 10 Vicia sativa L. 23,8 23,8 Vicia villosa Roth . 17,4 17,4 21 . 5 . 86 Official Journal of the European Communities No L 133/33 ANNEX III 1986/87 and 1987/88 marketing years (ECU/100 kg) CCT heading No Description Amount of aid 1986/87 1987/88 1 . CERES I 10.01 A Triticum spelta L. 1,6 3,2 10.06 A Oryza sativa L. 2,1 4,2 2 . OLEAGINEAE Il ex 12.01 A Linum usitatissimum L. (textile flax) 3,1 6,2 Linum usitatissimum L. (linseed) 2,5 4,9 Cannabis sativa L. (monoica) 2,2 4,4 3 . GRAMINEAE \ ex 12.03 C Agrostis canina L. 8,7 17,4 Agrostis gigantea Roth. 8,7 17,4 Agrostis stolonifera L. 8,7 17,4 Agrostis tenuis Sibth . 8,7 17,4 Arrhenatherum elatius (L.) Beauv. ex. J. et C. Presl . 7,3 14,6 Dactylis glomerata L. 5,9 11,9 Festuca arundinacea Schreb. 6,4 12,8 Festuca ovina L. 4,7 9,4 Festuca pratensis Huds . 4,7 9,4 Festuca rubra L. 4 8 Lolium multiflorum Lam. 2,3 4,6 Lolium perenne L. I  of high persistence, late or medium-late 3,8 7,6  new varieties and others 3 6  of low persistence, medium-late, medium-early or early 2,1 4,2 Lolium x hybridum Hausskn . 2,3 4,6 Phleum Bertoloni (DC) 5,8 11,7 Phleum pratense L. 9,6 19,2 I Poa memoralis L. 4,2 8,5 Poa pratensis L. 4,2 8,5 Poa trivialis L. 4,2 8,5 4 . LEGUMINOSAE ex 07.05 A I Pisum sativum L. (partim) (field peas) 0 0 ex 07.05 A III Vicia faba L. (partim) (field beans) 0 0 ex 12.03 C Hedysarum coronarium L. 4 8 Medicago lupulina L. 3,5 7 Medicago sativa L. (ecotypes) 2,3 4,6 Medicago sativa L. (varieties) 3,8 7,6 Onobrichis viciifolia Scop. 2,2 4,4 Trifolium alexandrinum L. 5 10 Trifolium hybridum L. 5 10 Trifolium incarnatum L. 5 10 Trifolium pratense L. 5,5 11 l Trifolium repens L. 7,7 15,4 Trifolium repens L. var. giganteum 7,7 15,4 Trifolium resupinatum L. 5 10 Vicia sativa L. 3,4 6,8 Vicia villosa Roth . 2,5 5